DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 13, 2020 has been entered.

Response to Amendment
Claims 24, 26, 27, 29, 30, 32, 34, 35, 37, 38, 40, 42, and 43 have been amended.  Claims 1-23 have been canceled.  
Claims 24-43 are pending and have been allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Alexander Boyer (Reg. No. 66599) on March 12, 2021.

The following claims and specification paragraphs are amended below:

Please amend claims 31 and 39 to read as follows:
31.	The method of claim 30, further comprising:
determining that additional processing of the received service request is required based on the received data response; and
requesting additional information via the client device to complete the transaction. 
39.	The system of claim 38, wherein the at least one processor further executes the set of instructions to:
determine that additional processing of the received service request is required based on the received data response; and 
request additional information via the user device to complete the transaction.

Please replace paragraphs [001] and [002] in the specification with the following:
[001] 	This application is a continuation of U.S. Application No. 14/072,133, filed November 5, 2013, (now U.S. Patent No. 9,514,492), which claims the benefit of priority of U.S. Provisional Application No. 61/722,939, filed November 6, 2012, U.S. Provisional Application No. 61/722,626, filed November 5, 2012, and U.S. Provisional 

[002] 	The present application also relates to U.S. Patent Application No. 14/071,869, entitled "Cloud-Based Systems and Methods for Providing Consumer Financial Data," filed November 5, 2013, which is expressly incorporated herein by reference in its entirety.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed invention pertains to a method, system, and product for providing a service extension to a financial application and conducting a transaction associated with a received transaction request.  A cloud platform receives a request for a service extension that includes configuration data based on a client device, a financial application, and user-identifying information.  The service extension is configured based on the financial application and the configuration data, and provided to a client device to be loaded within the financial application, enabling the financial application to access services of a third-party service provider.  A service request is received from the service extension of the financial application and the cloud platform determines, based on the service request, a third-party cloud service to process the received request.  Communication is initiated and a data response with the third-party service is received by the cloud platform and the cloud platform provides at least a portion of the response to the client device.

Regarding non-patent literature, the prior search results deeded closest to the allowed claim is Fanfeng et al. (Zeng Fanfeng et al., “Research and realization of the bank self-service terminal based on XFS standard,” 2009, International Conference on Computer and Communications Security, pp. 7-9).  Fanfeng generally teaches financial extension services (XFS) for bank terminals but fails to teach or render obvious configuring extensions based on a financial application and configuration data based on a client device, as well as determines a third-party a cloud service.
Regarding 35 USC 101:  The claims recite abstract elements such as initiating communication to conduct a transaction, which falls under commercial interactions, therefore Certain Methods of Organizing Human Activity.  However, the claims also recite configuring by a cloud platform a service extension based on a financial application and configuration data, providing the service extension to a client device to be loaded within a financial application, and enabling access to services within an extensible region of the financial application.  This is considered to be a practical application, as it provides an improvement to the functionality of computer software, for accessing and using services.  Also this would be significantly 
Applicant’s Remarks dated November 13, 2020 are incorporated by reference as further reasons for allowance.
Dependent claims 25-31, 33-39, and 41-43 are allowed for the reasons indicated above for their respective independent claims 24, 32, and 40.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least hardware extensions:
Pub. No.: US 20010040887 A1; US 20080127169 A1
The following prior art teaches at least cloud with extensions:
Pub. No.: US 20010040887 A1

The following prior art teaches at least finance or advertisement with extensions:
Pub. No.: US 20080235332 A1; US 20130073389 A1; US 20040012613 A1; US 20050222961 A1; US 20060149743 A1; US 20060165060 A1; US 20080059380 A1;

US 20110289360 A1; US 20130262933 A1; US 20020033416 A1; US 20030217005 A1;  US 20060136889 A1; US 20090287837 A1; US 20100162030 A1; US 20100317420 A1; US 20130254383 A1; US 20160275760 A1; US 20030233477 A1;
US 20090036217 A1; US 20150205594 A1; US 20020184373 A1; US 20130245809 A1; US 20090157416 A1; US 20090113459 A1; US 20090144161 A1; US 20090200365 A1; US 20110083069 A1; US 20130332511 A1; US 20140006129 A1
Patent No.: US 7058940 B2; US 5991749 A; US 7562348 B1; US 8052047 B1; US 7562348 B1; US 9004353 B1; US 9355530 B1; US 7545816 B1; US 7762454 B2; US 8499071 B2; US 7051096 B1; US 5764985 A

The following teaches service or browser extensions:
Pub. No.: US 20020184373 A1; US 20080168187 A1; US 20130117716 A1; US 20130191450 A1; US 20140053107 A1; US 20070083605 A1
Patent No.: US 5764985 A US 8209391 B2

The following prior art teaches at extensions:
Pub. No.: US 20060130072 A1;;US 20080127169 A1; US 20030093372 A1; US 20100217979 A1; US 20130073389 A1; US 20140040058 A1; US 20140107836 A1; US 20020162027 A1; US 20030093372 A1; US 20030149653 A1; US 20050004838 
Patent No.: US 5999941 A; US 6295551 B1; US 7225249 B1; US 8606656 B1

The following prior art teaches at least cloud:
Pub. No.: US 20010040887 A1; US 20120290428 A1; US 20130073389 A1; US 20130278622 A1; US 20130198012 A1
Patent No.: US 7562348 B1

The following prior art teaches at least financial services:
Patent No.: US 7545816 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693